                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAMONT'A D. JONES,

        Plaintiff,
                                                 Case No. 17-cv-854-wmc
   v.

MICHAEL DITTMAN, SGT. DITTMAN,
C.O. FISHER, 3RD SHIFT
SUPERVISOR MILLER, SGT. JAUNKE,
SGT. JAKUZS, C.O. LERVIC, C.O.
BRANDAL, SGT. LOCKE, SGT. GARRY,
C.O. 2 KRATZ, SGT. PETERSON, RN
NAVARRO, RN. DIETRICH, C.O. 2
CATLIN, UNIT MANAGER HICKS,
SGT. FREITOG, SECURITY DIRECTOR
WEBER, AND SECURITY
SEGOLOWSKI,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             01/15/2020
        Peter Oppeneer, Clerk of Court                     Date
